IN THE SUPREME COURT OF THE STATE OF DELAWARE

 RODERICK DAVIS,                           §
                                           §
          Defendant Below,                 §   No. 31, 2019
          Appellant,                       §
                                           §   Court Below—Superior Court
          v.                               §   of the State of Delaware
                                           §
 STATE OF DELAWARE,                        §   Cr. ID No. 86010428DI (N)
                                           §
          Plaintiff Below,                 §
          Appellee.                        §

                             Submitted: April 1, 2019
                             Decided: May 10, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                       ORDER

          After careful consideration of the appellant’s opening brief, the motion to

affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court’s order,

dated December 21, 2018, dismissing the appellant’s third motion for postconviction

relief.     The Superior Court did not err in determining that the motion was

procedurally barred and did not satisfy the pleading requirements of Superior Court

Criminal Rule 61(i)(5) or 61(d)(2).
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                   BY THE COURT:

                                    /s/ Gary F. Traynor
                                          Justice




                                     2